Citation Nr: 1028008	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-37 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant meets the basic eligibility requirements 
for entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.


WITNESSES AT HEARING ON APPEAL

Appellant, son, and daughter-in-law


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel





INTRODUCTION

The appellant contends that he had recognized guerilla service 
and service in the Commonwealth Army of the Philippines in the 
service of the United States Armed Forces of the Far East 
(U.S.A.F.F.E.).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  The June 2009 decision denied entitlement to a one-
time payment from the Filipino Veterans Equity Compensation Fund, 
finding that the appellant was not an eligible claimant because 
the National Personal Records Center (NPRC) at St. Louis, 
Missouri, found no evidence that he served as a member of the 
Commonwealth Army of the Philippines, including recognized 
guerrilla service, in the service of the U.S.A.F.F.E.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant in this case seeks entitlement to one-time payment 
from the Filipino Veterans Equity Compensation Fund, established 
under the American Recovery and Reinvestment Act of 2009.  See 
Pub. L. No. 111-5, Section 1002.  

According to the applicable statute, persons eligible to be 
considered for this one-time payment include any person who 
served "(A) before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of the 
United States pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538)"  38 U.S.C.A. § 107(d)(1).  Additionally, the 
person must have been discharged or released from such service 
under conditions other than dishonorable.  38 U.S.C.A. § 
107(d)(2).  

Further, for the purpose of establishing entitlement to VA 
benefits, VA may accept evidence submitted by the claimant 
without verification from the appropriate service department if 
the evidence submitted is a document issued by the service 
department.  38 C.F.R. § 3.203(a) (2009).  However, when the 
document is not issued by the service department, VA "shall 
request verification for service from the service department."  
38 C.F.R. § 3.203(c) (2009).

Accordingly, the Board recognizes that the appellant's 
eligibility for a one-time payment from the Filipino Veterans 
Equity Compensation Fund rests on (1) the nature of his military 
service, and (2) because no service documentation of record was 
issued by a United States service department, whether such 
service is verifiable the service department.  

It is the appellant's contention that he had recognized guerilla 
service in the Commonwealth Army of the Philippines in the 
service of the U.S.A.F.F.E. and, therefore, is an eligible 
claimant.  Specifically, he asserts that he was inducted into the 
U.S.A.F.F.E. in December 21, 1941, and was discharged honorably 
in August 18, 1945.  According to a statement submitted in May 
2007, the appellant indicated that, after his induction, he was 
assigned to the 1st MA of the 11th Infantry Division and was 
later assigned to the 43rd Division of the United States Army at 
Rizal Province, Philippines.  

As an initial matter, the Board notes that the appellant 
previously applied for VA compensation benefits but was 
originally denied eligibility in a March 1952 administrative 
decision.  Specifically, the RO had a response from the National 
Personal Records Center (NPRC) at St. Louis, Missouri, dated 
March 1952, which indicated that a search of the appellant's name 
revealed "no recognized guerrilla service, nor was he a member 
of the Commonwealth Army in the service of the Armed Forces of 
the United States."  

Since the time of the March 1953 request for service verification 
from NPRC, however, the appellant has submitted various other lay 
statements and Philippine government sources indicating that the 
appellant may have had qualifying service, including the 
following:  (1) a discharge paper from the Commonwealth of the 
Philippines Army, reflecting that he was enlisted at Camp Henry 
T. Allen on December 21, 1941, and was honorably discharged 
effective May 23, 1947; (2) a document of the Philippine Army, 
reflecting that he was enlisted at Calagugao Mountains, La Union, 
on March 15, 1942, and was honorably discharged, effective May 3, 
1947; (3) various versions of his Affidavit for Philippine Army 
Personnel, including one where he indicated that he served in the 
U.S.A.F.F.E. from August 18, 1945, to August 19, 1945, and that 
he served in the guerrilla services from March 10, 1945, to 
August 17, 1945; (4) a document from the Philippine Ministry of 
Defense certifying that he was inducted into the U.S.A.F.F.E. on 
March 15, 1945; and (5) a document dated December 1967 from 
General Headquarters, indicating that he was inducted into the 
U.S.A.F.F.E. on December 21, 1941, and that "[r]ecords 
pertaining to discharge and/or separation from the military 
service are not available in his 201 File."  Unfortunately, 
after this new information was received, a request for 
recertification from NPRC was neither requested nor obtained.

In Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that VA must ensure that service department 
certifications as to whether an individual served in the Armed 
Forces of the United States are based on all available evidence, 
including any new evidence of service that a claimant submits to 
VA subsequent to a verification of service.  The Federal Circuit 
held that it was a violation of VA's duty to assist not to 
request service department review of additional or new documents 
or evidence provided by an appellant concerning a Veteran's 
active service after the initial service department 
certification.  See Capellan, 539 F.3d at 1380-81. 

In this case, the appellant has submitted many new documents that 
were not of record at the time that the RO originally requested 
service verification from NPRC in March 1952.  In light of the 
holding of the Federal Circuit in Capellan, and the new 
identifying information provided by the appellant with regard to 
his claim, a remand for a new service department certification of 
service is necessary.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  

In addition, a review of the record reveals that the appellant 
was not provided with 
38 U.S.C.A. § 5103(a)-compliant notice as to his claim for a one-
time payment from the Filipino Veterans Equity Compensation Fund.  
Although he arguably was provided with such notice in the 
September 2009 statement of the case, the statement of the case 
may not suffice as a vehicle for providing such notice.  See 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
Accordingly, upon remand, the appellant should also be provided 
with a proper notice letter.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should provide the appellant with 
notice which complies with 38 U.S.C.A. § 
5103(a) as to his claim of legal entitlement 
to one-time payment from the Filipino 
Veterans Equity Compensation Fund.

2.  The RO should arrange for service 
department recertification as to whether the 
appellant had any recognized active military 
service.  Specifically, the RO should seek 
verification of service and should provide 
the service department with copies of any 
relevant records addressing the appellant's 
service in World War II in the claims files, 
including any relevant lay statements and 
Philippine government documents.

3.  The RO should then readjudicate the 
claim.  If any benefit sought on appeal 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the appellant the opportunity 
to respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



